                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Cerissa C. Newbill,

       Plaintiff,

               v.                                             Case No. 1:17cv430

Secretary, Department of
Treasury,                                                     Judge Michael R. Barrett

       Defendant.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on October 22, 2018 (Doc. 29).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 29) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 29) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, Defendant's

Motion for Summary Judgment (Doc. 24) is GRANTED and Plaintiff’s Complaint is

DISMISSED with prejudice. This matter is CLOSED.

       IT IS SO ORDERED.

                                                         s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court




                                                 1
